Citation Nr: 9930094	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
bilateral varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to March 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in October 1995 which found that no new and 
material evidence had been presented to reopen the veteran's 
claim for service connection for bilateral varicose veins.  
This case was previously Remanded in January 1999 and has now 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Service connection for bilateral varicose veins was 
denied by a decision of the RO in October 1950; the veteran 
did not appeal that determination.  

2.  Evidence added to the record since October 1950 is not 
cumulative or redundant, is relevant and probative of the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The claim for service connection for bilateral varicose 
veins is accompanied by medical evidence to support the 
claim.

4.  The claim for service connection is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1950 rating decision 
denying service connection for varicose veins is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303, 3.306, 
20.1103 (1999).  

2.  The claim for service connection for bilateral varicose 
veins is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence that was of record at the time of the RO's 
decision in October 1950 included the report of the veteran's 
entrance examination, dated in July 1944, which noted that he 
had moderate varicose veins in his legs.  Records dated in 
March 1945 noted the veteran's complaint that his leg pain 
and swelling became worse after marching.  Other records 
dated in March 1945 noted that the varicose veins were 
severe, and that injections were being administered to the 
veteran's legs for treatment.  Records show that the veteran 
continued to be treated in April 1945, with swelling, 
erythema, and phlebitis developing in his legs.  A final 
diagnosis listed on a hospital record dated in May 1945 
described the veteran as having bilateral, severe varicose 
veins.  The report of the veteran's separation examination 
dated in March 1946 stated that no varicose veins were found 
during the examination.

The report of an examination conducted by the VA in September 
1950 does not include any notations concerning varicose 
veins.

A rating decision in October 1950 denied service connection 
for bilateral varicose veins.  Notification of the decision 
was sent to the veteran later the same month.  An appeal was 
not filed within one year thereafter.

Evidence subsequently received includes a medical report 
dated in January 1954 which shows that the veteran was 
diagnosed with acute severe phlebitis in the left leg, 
requiring hospitalization.

VA records show that the veteran was hospitalized for his 
varicose veins between October and November 1954.  
Varicosities were noted in both legs, with the left leg 
described as severe and the right leg asymptomatic.  A vein 
stripping procedure was conducted on the left leg.

A letter from a friend of the veteran dated in November 1954 
stated that he was hospitalized with the veteran between 
March and June 1945.  The letter further stated that the 
veteran was treated for problems with his legs, which his 
friend believed to be varicose veins.

A letter from the RO dated in November 1954 advised the 
veteran that the letter submitted from the veteran's friend 
was insufficient to reopen the claim.  The RO stated that 
definite proof of aggravation of the veteran's varicose veins 
during service was needed to reopen the claim.

A letter signed by Harold E. Fleming, M.D., received in 
November 1994, states that the veteran had been treated in 
his office since 1973.  Dr. Fleming reported that the veteran 
had complained of chronic pain in his left leg due to a 
previous vein removal in 1954.  Examination findings were 
noted to be tenderness in the left lower extremity along the 
vein track where removal had occurred, with two plus 
swelling.  The right lower extremity was described as normal.

An October 1995 letter from C. Bruce Murdock, M.D., noted a 
history of vein stripping in the veteran's right leg and 
obliteration of veins in the veteran's left calf during the 
veteran's service.  Dr. Murdock stated that the veteran was 
being treated for edema  in his lower extremities, which was 
felt to be partly due to the venous insufficiency caused by 
the previous procedures conducted while the veteran was in 
service. 

A letter submitted on behalf of the veteran in October 1998 
stated that the veteran had had veins removed from his legs, 
causing very poor blood circulation and swelling.

During a personal hearing at the RO in April 1998, the 
veteran testified that he was treated with shots for his 
varicose veins while in the military.  The veteran stated 
that after leaving service he underwent a vein stripping 
procedure in his left leg, and that he had had problems since 
that procedure.  According to the veteran's testimony, he had 
received continuous treatment for his varicose veins, and 
still had problems with blood clotting.

A VA examination in February 1999 found varicose veins which 
were assessed as moderate in degree.  The examiner gave his 
opinion that prolonged standing, marching, etc. may have 
exacerbated the varicose veins in the veteran's legs, but 
that this was a chronically progressive disease by nature.  
The examiner also reported that the veteran had had phlebitis 
in 1945, which was described as part of the natural 
progression of the disease.  It was stated that it was not 
possible to conclude whether the episode of phlebitis caused 
some worsening of the varicose veins, but that this was 
unlikely since the veteran subsequently underwent a vein 
stripping procedure and still had problems with varicosities.

Analysis

Whether new and material evidence has been presented

The law grants a period of one year from the date of notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise that 
determination becomes final and is not subject to revision on 
the same factual basis.  Veterans Regulation No. 2(a), pt. 
II, par. III; Department of Veterans Affairs Regulations 
1008; effective January 25, 1936 to December 31, 1957.  

New and material evidence must be submitted in order to 
reopen a final decision.  38 U.S.C.A. § 5108.  The Board 
notes that a recent decision of the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), invalidated the holding of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) that had established a 
"bright line" definition of what constitutes "material 
evidence" in the context of an application to reopen a claim 
for service connection (that, to be material, the newly 
submitted evidence must present a reasonable possibility of 
changing the outcome), in favor of the existing regulatory 
framework of 38 C.F.R. § 3.156.  The Federal Circuit noted 
that the threshold for determining whether evidence was new 
and material under that standard was rather low.  

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In Winters v. West, 12 Vet. App. 1 (1999) (en banc), 
subsequent to the Federal Circuit's Hodge opinion, the United 
States Court of Appeals for Veterans Claims set forth a 
three-step process to be used for reopening claims: first, VA 
must determine whether new and material evidence has been 
presented under § 3.156(a); second, if new and material 
evidence has been presented, immediately upon reopening VA 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA should evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

The RO denied service connection for bilateral varicose veins 
in October 1950.  The primary basis for the denial was 
essentially that no medical evidence had been submitted 
showing that the veteran's pre-service varicose veins were 
aggravated during service.  The October 1950 rating decision 
was not appealed in a timely manner; therefore, the veteran's 
claim cannot be reopened and considered again unless new and 
material evidence has been added to the record since the last 
denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence added to the record since the last denial includes 
an October 1995 letter from Dr. Murdock, which stated that 
the veteran was being treated for a disorder in his legs 
which was partly due to procedures conducted on the veteran 
while he was in service.  Also added to the record is a VA 
examination report dated in February 1999, which noted that 
prolonged standing, marching, etc. may have exacerbated 
varicose veins in the veteran's legs, although this was 
described as a naturally progressive disease.  This is the 
first medical evidence concerning possible aggravation of the 
pre-existing varicose veins while the veteran was in service.  
The evidence added to the record, including the above medical 
evidence of possible in-service aggravation, is therefore not 
cumulative or redundant, is relevant and probative of the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran's claim is therefore reopened.

Whether the veteran's claim is well grounded

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §  1110.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

When a condition is properly found to have been preexisting, 
that preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  However, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Crowe v. Brown, 7 Vet. App. 238 (1994).  A 
veteran's assertion that his or her disability increased in 
severity is not competent medical evidence showing 
aggravation.  McIntosh v. Brown, 4 Vet. App. 553 (1993); See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through presumptions that 
certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The Board notes that the veteran's varicose veins existed 
prior to service, as documented on the report of his July 
1944 entrance examination.  The Board further notes that the 
veteran has submitted medical evidence that he currently has 
the claimed disorder.  The February 1999 VA examination found 
that he had moderate varicose veins in his legs.  The veteran 
has also submitted medical evidence that his varicose veins 
were aggravated during his time in service.  Dr. Murdock gave 
his opinion in an October 1995 letter that the veteran was 
being treated for edema in his lower extremities which was 
partly due to venous insufficiency caused by in-service 
treatment.  A February 1999 VA examination opinion found that 
prolonged standing and marching may have otherwise 
exacerbated the pre-existing varicose veins.  The veteran has 
submitted medical evidence concerning in-service aggravation 
of his pre-existing varicose veins, and the claim is 
plausible.  Therefore, the Board finds that his claim is well 
grounded.


ORDER

New and material evidence having been submitted in the claim 
for service connection for bilateral varicose veins, the 
claim is reopened.

The veteran's claim for service connection for bilateral 
varicose veins is well grounded.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

An October 1995 letter signed by Dr. Murdock states that the 
veteran had edema in his lower extremities, which was partly 
due to venous insufficiency related to vein stripping in the 
right leg and vein obliteration in the left calf, all carried 
out during service.  The veteran's service medical records 
indicate that he did undergo vein obliteration while in 
service.  A VA examination opinion in February 1999 found 
that activity during service may have otherwise aggravated 
the veteran's bilateral varicose veins, although this 
disorder was described as a chronically progressive disease.  
Another medical opinion is needed in order to properly assess 
the nature of the veteran's varicose veins prior to deciding 
this case.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
varicose veins since service separation.  
After securing any necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a special VA peripheral 
vascular examination in order to 
ascertain the nature and severity of the 
varicose veins.  All appropriate special 
studies should be accomplished.  The 
claims folder must be made available to, 
and be reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should specifically be requested 
to render an opinion as to whether the 
increase in severity of the veteran's 
pre-existing varicose veins during 
service was clearly and unmistakable due 
to  the natural progress of the disease.  
The reasoning behind the opinion should 
be clearly stated for the record.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals







